Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1 and 3-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claim 10), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1.	A storage control apparatus configured to write data cached in track units to a physical storage, a track being a minimum unit during caching, the storage control apparatus comprising: 
a memory; 
a format bitmap for managing whether or not the physical storage is to be formatted in page units; and 
a processor communicatively coupled to the memory and the format bitmap, wherein the processor is configured to 
determine whether a failed track in which a failure has occurred during writing to the physical storage corresponds to a control area or an unallocated area; and 
format, when the failed track corresponds to the control area or the unallocated area, a storage area of the physical storage corresponding to the control area or the unallocated area, 
wherein a page of the page units is a minimum unit of virtual allocation of the storage area, 

wherein when the storage area corresponding to a page allocated to the failed track is formatted, the storage control apparatus sets a bit position of the format bitmap corresponding to a page included in the formatted storage area to OFF.

Claims 3-9 are respectively dependent upon independent claim 1.  Therefore claims 3-9 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-4924330-A).
US-4924330-A: When any type of disk storage device is formatted (be it magnetic or magneto-optical), all magnetic domains are erased, and then predetermined data patterns of 1's and 0's are written to the disk. The data is then read back to verify that it was stored accurately. Error correction logic is provided, and some errors in the raw data read from the disk are tolerated during verification if they can be corrected by the error correction logic. Any areas or sectors having data errors that cannot be corrected by error correction logic and verified are marked as bad. Formatting also reserves space on the disk for various tables. For example, a bitmap table is set up in which the status of each sector is indicated. The table includes two bits per half-track. An entry of 00 indicates that the half-track is untested (not yet attempted to be formatted); an entry of 01 indicates that part or all of the half-track failed the formatting process and the half-track is bad (as discussed above); an entry of 10 indicates that the half -track is written; and an entry of 11 indicates that the half-track is erased. For each half-track 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114